Exhibit 10.4

JABIL INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

(PBRSU TSR - ONEU)

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made as of
October 19, 2017 (the “Grant Date”) between JABIL INC. a Delaware corporation
(the “Company”) and                      (the “Grantee”).

Background Information

A.    The Board of Directors (the “Board”) and stockholders of the Company
previously adopted the Jabil Circuit, Inc. 2011 Stock Award and Incentive Plan
(the “Plan”).

B.    Section 8 of the Plan provides that the Administrator shall have the
discretion and right to grant Stock Awards, including Stock Awards denominated
in units representing rights to receive shares, to any Employees or Consultants
or Non-Employee Directors, subject to the terms and conditions of the Plan and
any additional terms provided by the Administrator. The Administrator has made a
Stock Award grant denominated in units to the Grantee as of the Grant Date
pursuant to the terms of the Plan and this Agreement.

C.    The Compensation Committee of the Board (the “Committee”) may determine
that it is desirable for compensation delivered pursuant to such Stock Award to
be eligible to qualify for an exemption from the limit on tax deductibility of
compensation under Section 162(m) of the Code, and the Compensation Committee
may determine that Section 11 of the Plan is applicable to such Stock Award.

D.    The Grantee desires to accept the Stock Award grant and agrees to be bound
by the terms and conditions of the Plan and this Agreement.

E.    Unless otherwise defined herein, the terms defined in the Plan shall have
the same defined meanings in this Agreement.

Agreement

1.    Restricted Stock Units. Subject to the terms and conditions provided in
this Agreement and the Plan, the Company hereby grants to the Grantee
                     restricted stock units (the “Restricted Stock Units”) as of
the Grant Date. Each Restricted Stock Unit represents the right to receive a
Share of Common Stock if the Restricted Stock Unit becomes vested and
non-forfeitable in accordance with Section 2 or Section 3 of this Agreement. The
Grantee shall have no rights as a stockholder of the Company, no dividend rights
and no voting rights with respect to the Restricted Stock Units or the Shares
underlying the Restricted Stock Units unless and until the Restricted Stock
Units become vested and non-forfeitable and such Shares are delivered to the
Grantee in accordance with Section 4 of this Agreement. The Grantee is required
to pay no cash consideration for the grant of the Restricted Stock Units. The
Grantee acknowledges and agrees that (i) the Restricted Stock Units and related
rights are nontransferable as provided in Section 5 of this Agreement, (ii) the
Restricted Stock Units are subject to forfeiture in the event



--------------------------------------------------------------------------------

the Grantee’s Continuous Status as an Employee or Consultant or Non-Employee
Director terminates in certain circumstances, as specified in Section 6 of this
Agreement, (iii) sales of Shares of Common Stock delivered in settlement of the
Restricted Stock Units will be subject to the Company’s policies regulating
trading by Employees and Consultants, including any applicable “blackout” or
other designated periods in which sales of Shares are not permitted, (iv) Shares
delivered in settlement will be subject to any recoupment or “clawback” policy
of the Company, regardless of whether such recoupment or “clawback” policy is
applied with prospective or retroactive effect, and (v) any entitlement to
dividend equivalents will be in accordance with Section 7 of this Agreement. The
extent to which the Grantee’s rights and interest in the Restricted Stock Units
becomes vested and non-forfeitable shall be determined in accordance with the
provisions of Sections 2 and 3 of this Agreement.

2.    Vesting.

(a)    Except as may be otherwise provided in Section 3 or Section 6 of this
Agreement, the vesting of the Grantee’s rights and interest in the Restricted
Stock Units shall be determined in accordance with this Section 2. The extent to
which the Grantee’s interest in the Restricted Stock Units becomes vested and
non-forfeitable shall be based upon the satisfaction of the performance goal
specified in this Section 2 (the “Performance Goal”), subject to Section 3. The
Performance Goal shall be based upon a comparison of the Company’s total
shareholder return, as defined below (“TSR”), to the TSR of each company (other
than the Company) that comprises the S&P Supercomposite Technology Hardware and
Equipment Index (the “Index”) during the period beginning September 1, 2017 and
ending on August 31, 2020 (the “Performance Period”), provided that only the
companies that comprise the Index as of the first day of the Performance Period
shall be considered and any such company shall be deemed to have a TSR of
negative 100 percent upon (i) the institution by or against such company of an
insolvency, receivership or bankruptcy proceeding under the United States
Bankruptcy Code, 11 U.S.C. §§ 101-1532, or foreign insolvency regime, (ii) such
company making an assignment for the benefit of creditors, or (iii) such
company’s dissolution or ceasing to do business. The TSR for the Performance
Period shall be measured at the end of the Performance Period.
[                    ]

 

2



--------------------------------------------------------------------------------

(b)    The portion of the Grantee’s rights and interest in the Restricted Stock
Units, if any, that becomes vested and nonforfeitable on the Determination Date
(as defined below) shall be determined in accordance with the following
schedule, using linear interpolation, as certified by the Committee:

[                    ]

No fractional Shares shall be issued, and subject to the preceding limitation on
the number of Shares available under this Agreement (that is, 200 percent of the
related Shares), any fractional Share that would have resulted from the
foregoing calculations shall be rounded up to the next whole Share.

(c)    The applicable portion of the Restricted Stock Units shall become vested
and non-forfeitable in accordance with this Section 2, subject to the
determination and written certification that the corresponding Performance Goal
and all other conditions for the vesting of the Restricted Stock Units have been
satisfied; provided the Grantee’s Continuous Status as an Employee or Consultant
or Non-Employee Director has not terminated before the Determination Date, as
defined herein. This determination shall be made within ninety (90) days after
the last day of the Performance Period (“Determination Date”). The Committee
shall make this determination, provided that, for any Grantee who is not an
“officer” of the Company for purposes of Section 16 of the Securities Exchange
Act of 1934, as amended, the determination and written certification may be made
by such Grantee’s divisional Executive Vice President or Chief Executive
Officer, by the Chief Operating Officer of the Company or by the President of
the Company (each, an “Authorized Officer”). This determination shall be based
on the actual level of the Performance Goal achieved, and shall not be subject
to an exercise of discretion to determine a level of achievement of the
Performance Goal other than that actually achieved, provided that the
Committee’s or such Authorized Officer’s good faith determination shall be
final, binding and conclusive on all persons, including, but not limited to, the
Company and the Grantee. The Committee or such Authorized Officer may, in its
discretion, reduce the amount of compensation otherwise to be paid or earned in
connection with this award, notwithstanding the level of achievement of the
Performance Goal or any contrary provision of the Plan; provided no such
reduction may be made after a Change in Control. The Grantee shall not be
entitled to any claim or recourse if any action or inaction by the Company, or
any other circumstance or event, including any circumstance or event outside the
control of the Grantee, adversely affects the ability of the Grantee to satisfy
the Performance Goal or in any way prevents the satisfaction of the Performance
Goal.

 

3



--------------------------------------------------------------------------------

3.    Change in Control. In the event of a Change in Control, any portion of the
Restricted Stock Units that is not yet vested on the date such Change in Control
is determined to have occurred:

(a)    shall become fully vested on the first anniversary of the date of such
Change in Control (the “Change in Control Anniversary”) if the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director does not
terminate prior to the Change in Control Anniversary;

(b)    shall become fully vested on the Date of Termination if the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director
terminates prior to the Change in Control Anniversary as a result of termination
by the Company without Cause or resignation by the Grantee for Good Reason; or

(c)    shall not become fully vested if the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director terminates prior to the Change
in Control Anniversary as a result of termination by the Company for Cause or
resignation by the Grantee without Good Reason, but only to the extent such
Restricted Stock Units have not previously become vested.

For purposes of this Agreement, the references to “fully vested” refer to
vesting of the number of Restricted Stock Units that would vest upon achievement
of the maximum level of achievement of the Performance Goal under Section 2.
This Section 3 shall supersede the standard vesting provision contained in
Section 2 of this Agreement only to the extent that it results in accelerated
vesting of the Restricted Stock Units, and it shall not result in a delay of any
vesting or non-vesting of any Restricted Stock Units that otherwise would occur
during the Performance Period under the terms of the standard vesting provision
contained in Section 2 of this Agreement.

For purposes of this Section 3, the following definitions shall apply:

(d)    “Cause” means:

(i)    The Grantee’s conviction of a crime involving fraud or dishonesty; or

(ii)    The Grantee’s continued willful or reckless material misconduct in the
performance of the Grantee’s duties after receipt of written notice from the
Company concerning such misconduct;

provided, however, that for purposes of Section 3(d)(ii), Cause shall not
include any one or more of the following: bad judgment, negligence or any act or
omission believed by the Grantee in good faith to have been in or not opposed to
the interest of the Company (without intent of the Grantee to gain, directly or
indirectly, a profit to which the Grantee was not legally entitled).

 

4



--------------------------------------------------------------------------------

(e)    “Good Reason” means:

(i)    The assignment to the Grantee of any duties adverse to the Grantee and
materially inconsistent with the Grantee’s position (including status, titles
and reporting requirement), authority, duties or responsibilities, or any other
action by the Company that results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action that is not taken in bad faith;

(ii)    Any material reduction in the Grantee’s compensation; or

(iii)    Change in location of the Grantee’s assigned office of more than 35
miles without prior consent of the Grantee.

The Grantee’s resignation will not constitute a resignation for Good Reason
unless the Grantee first provides written notice to the Company of the existence
of the Good Reason within 90 days following the effective date of the occurrence
of the Good Reason, and the Good Reason remains uncorrected by the Company for
more than 30 days following receipt of such written notice of the Good Reason
from the Grantee to the Company, and the effective date of the Grantee’s
resignation is within one year following the effective date of the occurrence of
the Good Reason.

4.    Timing and Manner of Settlement of Restricted Stock Units.

(a)    Settlement Timing. Unless and until the Restricted Stock Units become
vested and non-forfeitable in accordance with Section 2, Section 3 or Section 6
of this Agreement, the Grantee will have no right to settlement of any such
Restricted Stock Units. Restricted Stock Units will be settled under this
Section 4 by the Company delivering to the Grantee (or his beneficiary in the
event of death) a number of Shares equal to the number of Restricted Stock Units
that have become vested and non-forfeitable and are to be settled at the
applicable settlement date. In the case of Restricted Stock Units that become
vested and non-forfeitable at the Determination Date in accordance with
Section 2 of this Agreement (including Restricted Stock Units not forfeited by
operation of Section 6(a) or 6(c)), such Restricted Stock Units will be settled
at a date that is as prompt as practicable after the Determination Date but in
no event later than two and one-half (2-1/2) months after the Determination Date
(settlement that is prompt but in no event later than two and one-half (2-1/2)
months after the applicable vesting date is referred to herein as “Prompt
Settlement”). The settlement of Restricted Stock Units that become vested and
non-forfeitable in circumstances governed by Section 3 or Section 6(b) will be
as follows:

(i)    Restricted Stock Units that do not constitute a deferral of compensation
under Code Section 409A will be settled as follows:

(A)    Restricted Stock Units that become vested in accordance with Section 6(b)
(due to the Grantee’s death) will be settled within the period extending to not
later than two and one-half (2-1/2) months after the later of the end of
calendar year or the end of the Company’s fiscal year in which death occurred;
and

 

5



--------------------------------------------------------------------------------

(B)    Restricted Stock Units that become vested in accordance with Section 3(a)
(on the Change in Control Anniversary) or Section 3(b) (during the year
following a Change in Control) will be settled in a Prompt Settlement following
the applicable vesting date under Section 3(a) or 3(b).

(ii)    Restricted Stock Units that constitute a deferral of compensation under
Code Section 409A (“409A RSUs”) will be settled as follows:

(A)    409A RSUs that become vested in accordance with Section 6(b) (due to the
Grantee’s death) will be settled on the 30th day after the date of the Grantee’s
death;

(B)    409A RSUs that become vested in accordance with Section 3(a) (on the
Change in Control Anniversary), if in connection with the Change in Control
there occurred a change in the ownership of the Company, a change in effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company as defined in Treasury Regulation § 1.409A-3(i)(5) (a
“409A Change in Control”), will be settled in a Prompt Settlement following the
first anniversary of the 409A Change in Control, and if there occurred no 409A
Change in Control in connection with the Change in Control, such 409A RSUs will
be settled in a Prompt Settlement following the earliest of the Determination
Date, one year after a 409A Change in Control not related to the Change in
Control or the termination of the Grantee’s Continuous Status as an Employee or
Consultant or Non-Employee Director, subject to Section 9(b) (including the
six-month delay rule); and

(C)    409A RSUs that become vested in accordance with Section 3(b) (during the
year following a Change in Control) will be settled in a Prompt Settlement
following termination of the Grantee’s Continuous Status as an Employee or
Consultant or Non-Employee Director, subject to Section 9(b) (including the
six-month delay rule).

(b)    Manner of Settlement. The Company may make delivery of shares of Common
Stock in settlement of Restricted Stock Units by either delivering one or more
certificates representing such Shares to the Grantee (or his beneficiary in the
event of death), registered in the name of the Grantee (and any joint name, if
so directed by the Grantee), or by depositing such Shares into a stock brokerage
account maintained for the Grantee (or of which the Grantee is a joint owner,
with the consent of the Grantee). In no event will the Company issue fractional
Shares.

(c)    Effect of Settlement. Neither the Grantee nor any of the Grantee’s
successors, heirs, assigns or personal representatives shall have any further
rights or interests in any Restricted Stock Units that have been paid and
settled. Although a settlement date or range of dates for settlement are
specified above in order to comply with Code Section 409A, the Company retains
discretion to determine the settlement date, and no Grantee or beneficiary of a
Grantee shall have any claim for damages or loss by virtue of the fact that the
market price of

 

6



--------------------------------------------------------------------------------

Common Stock was higher on a given date upon which settlement could have been
made as compared to the market price on or after the actual settlement date (any
claim relating to settlement will be limited to a claim for delivery of Shares
and related dividend equivalents).

5.    Restrictions on Transfer. The Grantee shall not have the right to make or
permit to occur any transfer, assignment, pledge, hypothecation or encumbrance
of all or any portion of the Restricted Stock Units, related rights to dividend
equivalents or any other rights relating thereto, whether outright or as
security, with or without consideration, voluntary or involuntary, and the
Restricted Stock Units, related rights to dividend equivalents and other rights
relating thereto, shall not be subject to execution, attachment, lien, or
similar process; provided, however, the Grantee will be entitled to designate a
beneficiary or beneficiaries to receive any settlement in respect of the
Restricted Stock Units upon the death of the Grantee, in the manner and to the
extent permitted by the Administrator. Any purported transfer or other
transaction not permitted under this Section 5 shall be deemed null and void.

6.    Forfeiture. Except as may be otherwise provided in this Section 6, the
Grantee shall forfeit all of his rights and interest in the Restricted Stock
Units and related dividend equivalents if his Continuous Status as an Employee
or Consultant or Non-Employee Director terminates for any reason before the
Restricted Stock Units become vested in accordance with Section 2 or Section 3
of this Agreement.

(a)    Retirement. In the event of the Grantee’s Retirement in accordance with
the terms and conditions set forth in this Section 6(a), the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director shall be
treated as not having terminated for a number of years determined in accordance
with this Section 6(a) for purposes of application of the vesting provisions of
this Agreement. For purposes of this Section 6(a), “Retirement” means
termination of the Grantee’s Continuous Status as an Employee or Consultant or
Non-Employee Director after the earliest of:

(i)    The Grant Date or the end of the Company fiscal year in the Performance
Period at which the Grantee has attained age fifty (50) and completed fifteen
(15) Full Years of Continuous Status as an Employee or Consultant or
Non-Employee Director;

(ii)    The Grant Date or the end of the Company fiscal year in the Performance
Period at which the Grantee has attained age fifty-eight (58) and completed ten
(10) Full Years of Continuous Status as an Employee or Consultant or
Non-Employee Director; or

(iii)    The Grant Date or the end of the Company fiscal year in the Performance
Period at which the Grantee has attained age sixty-two (62) and completed five
(5) Full Years of Continuous Status as an Employee or Consultant or Non-Employee
Director.

For purposes of this Section 6(a), “Full Year” means a twelve-month period
beginning on the date of the Grantee’s commencement of service for the Company
or a Subsidiary and each anniversary thereof. Except as otherwise provided in
this Section 6(a), the time period of

 

7



--------------------------------------------------------------------------------

Continuous Status as an Employee or Consultant or Non-Employee Director for a
Grantee whose service with the Company or a Subsidiary terminates and who
subsequently returns to service with the Company or a Subsidiary shall include
all time periods of the Grantee’s service for the Company or a Subsidiary for
purposes of this Section 6(a). This Section 6(a) will only apply to a Retirement
if the Grantee’s Continuous Status as an Employee or Consultant or Non-Employee
Director does not terminate due to Cause as defined in this Agreement. In
addition, this Section 6(a) will only apply to a Retirement if the Grantee
executes the agreement, if any, required under Section 6(d). For a Grantee who
became an Employee or Consultant or Non-Employee Director of the Company or a
Subsidiary following the acquisition of his or her employer by the Company or a
Subsidiary, service with the acquired employer shall not count toward the number
of years of the Grantee’s Continuous Status as an Employee or Consultant or
Non-Employee Director for purposes of this Section 6(a), and Continuous Status
as an Employee or Consultant or Non-Employee Director shall be measured from the
commencement of the Grantee ’s service for the Company or a Subsidiary following
such acquisition. For purposes of this Section 6(a), the number of years of the
Grantee’s Continuous Status as an Employee or Consultant or Non-Employee
Director shall also include service with Jabil Circuit Co., a Michigan
corporation and predecessor to the Company, and any Predecessor Subsidiary. For
purposes of this Section 6(a), “Predecessor Subsidiary” means a company of which
not less than fifty percent (50%) of the voting shares were held by Jabil
Circuit Co. or a Predecessor Subsidiary. For purposes of this Section 6(a), for
a Grantee who subsequent to the Grant Date performs service for the Company or a
Subsidiary in a role as an employee of the Company or a Subsidiary that no
longer includes being a state law officer of the Company or a substantially
equivalent position of a Subsidiary (“Subsequent Non-Officer Service”), the time
period of such Grantee’s Continuous Status as an Employee or Consultant or
Non-Employee Director shall not include the time period of any such Subsequent
Non-Officer Service, but shall include any time period during which such Grantee
subsequently resumes service for the Company or a Subsidiary in a role as an
employee of the Company or a Subsidiary that includes being a state law officer
of the Company or a substantially equivalent position of a Subsidiary.

If this Section 6(a) applies to the Grantee’s Retirement, the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director shall be
treated as not having terminated for the number of years beginning on the
effective date of the Retirement, or the remaining portion of the vesting
period, whichever is applicable, in accordance with the following table based on
the Grantee’s age and full years of Continuous Status as an Employee

 

8



--------------------------------------------------------------------------------

or Consultant or Non-Employee Director at the later of the Grant Date or the
Company’s fiscal year-end next preceding the effective date of the Retirement:

 

     Full Years of Continuous Status as an Employee or Consultant or  Non-
Employee Director

Age

   5 Years    10 Years    15 Years    20 or More Years

50 – 54

   None    None    1 year    2 years

55 – 57

   None    None    2 years    Full vesting period

58 – 61

   None    2 years    3 years    Full vesting period

62 or Older

   Full vesting period    Full vesting period    Full vesting period   
Full vesting period

Accordingly, upon such Retirement, Restricted Stock Units that otherwise would
be forfeited because such Restricted Stock Units remain unvested (and not
previously forfeited) at the effective date of the Retirement will not be
forfeited if the Determination Date would have been reached had the Grantee
remained in Continuous Status as an Employee or Consultant or Non-Employee
Director for the additional period specified in the table above. Vesting of such
Restricted Stock Units will remain subject to Section 2, and settlement of such
Restricted Stock Units will remain subject to Section 4. Any portion of the
Restricted Stock Units that could not potentially become vested under Section 2
assuming the Grantee’s Continuous Status as an Employee or Consultant or
Non-Employee Director as set forth in the above table will be forfeited upon
Retirement. The death of the Grantee following Retirement or a Change in Control
following Retirement shall not affect the application of this Section 6(a),
although such events will trigger a settlement of the Restricted Stock Units not
forfeited by operation of this Section 6(a) in accordance with Section 4.

(b)    Death. In the event that the Grantee’s Continuous Status as an Employee
or Consultant or Non-Employee Director terminates due to death at a time that
the Grantee’s Restricted Stock Units have not yet vested, a pro rata portion of
the Grantee’s Restricted Stock Units shall vest as follows: First, for purposes
of Section 2, the Company shall determine the actual level of the Performance
Goal achieved (such determination may be by means of a good faith estimate) as
of the Company’s fiscal quarter-end coincident with or next preceding the
Grantee’s death (or, if the Grantee’s death occurs in the first fiscal quarter
of the Performance Period, then the Company’s fiscal quarter-end coincident with
or next following the Grantee’s death) and calculating, on a preliminary basis,
the resulting number of Restricted Stock Units that would have become vested
(based on such calculation) as of the Determination Date. Second, a pro rata
portion of that number of Restricted Stock Units will be calculated by
multiplying that number by a fraction, the numerator of which is the number of
months from the first day of the Performance Period through the date of death
(rounding any partial month to the next whole month) and the denominator of
which is 36. No fractional Shares shall be issued, and subject to the limitation
under Section 2(b) on the number of related Shares available under this
Agreement, any fractional Share that would have resulted from the foregoing
calculations shall

 

9



--------------------------------------------------------------------------------

be rounded up to the next whole Share. Any Restricted Stock Units that were
unvested at the date of death and that exceed the pro rata portion of the
Restricted Stock Units that become vested under this Section 6(b) shall be
forfeited.

(c)    Disability. In the event that the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director terminates due to Disability at
a time that the Grantee’s Restricted Stock Units have not yet vested, a pro rata
portion of the Grantee’s Restricted Stock Units shall remain outstanding and
shall be eligible for future vesting based on the actual level of achievement in
the Performance Period, provided, however, that non-forfeiture of such
Restricted Stock Units will only apply if the Grantee executes the agreement, if
any, required under Section 6(d). The pro rata portion shall be calculated by
multiplying the number of Restricted Stock Units originally granted by a
fraction, the numerator of which is the number of months from the first day of
the Performance Period through the date of termination (rounding any partial
month to the next whole month) and the denominator of which is 36. No fractional
Shares shall be issued, and subject to the limitation under Section 2(b) on the
number of related Shares available under this Agreement, any fractional Share
that would have resulted from the foregoing calculations shall be rounded up to
the next whole Share. Vesting of such Restricted Stock Units will remain subject
to Section 2, and settlement of such Restricted Stock Units will remain subject
to Section 4. The death of the Grantee following a termination governed by this
Section 6(c), or a Change in Control following such termination, shall not
increase or decrease the number of Restricted Stock Units forfeited or not
forfeited under this Section 6(c), although such events will trigger a
settlement of the Restricted Stock Units not forfeited by operation of this
Section 6(c) in accordance with Section 4. Any Restricted Stock Units that at
any time after the date of a termination governed by this Section 6(c) exceed
the pro rata portion of the Restricted Stock Units that remain outstanding and
potentially subject to future vesting under this Section 6(c) shall be
forfeited.

(d)    Execution of Separation Agreement and Release. Unless otherwise
determined by the Administrator, as a condition to the non-forfeiture of
Restricted Stock Units upon Retirement under Section 6(a) or upon a termination
due to Disability under Section 6(c), the Grantee shall be required to execute a
separation agreement and release, in a form prescribed by the Administrator,
setting forth covenants relating to noncompetition, nonsolicitation,
nondisparagement, confidentiality and similar covenants for the protection of
the Company’s business, and releasing the Company from liability in connection
with the Grantee’s termination. Such agreement shall provide for the forfeiture
and/or clawback of the Restricted Stock Units subject to Section 6(a) or 6(c),
and the Shares of Common Stock issued or issuable in settlement of the
Restricted Stock Units, and related dividend equivalents and any other related
rights, in the event of the Grantee’s failure to comply with the terms of such
agreement. The Administrator will provide the form of such agreement to the
Grantee at the date of termination, and the Grantee must execute and return such
form within the period specified by law or, if no such period is specified,
within 21 days after receipt of the form of agreement, and not revoke such
agreement within any permitted revocation period (the end of these periods being
the “Agreement Effectiveness Deadline”). If any Restricted Stock Units subject
to Section 6(a) or 6(c) or related rights would be required to be settled before
the Agreement Effectiveness Deadline, the settlement shall not be delayed
pending the receipt and effectiveness of the agreement, but any such Restricted
Stock Units or related rights settled before such receipt and effectiveness
shall be subject to a “clawback” (repaying to the Company the Shares and cash
paid upon settlement) in the event that the agreement is not received and
effective and not revoked by the Agreement Effectiveness Deadline.

 

10



--------------------------------------------------------------------------------

7.    Dividend Equivalents; Adjustments.

(a)    Dividend Equivalents. During the period beginning on the Grant Date and
ending on the date that Shares are issued in settlement of a Restricted Stock
Unit, the Grantee will accrue dividend equivalents on Restricted Stock Units
(including electively deferred 409A RSUs) equal to the cash dividend or
distribution that would have been paid on the Restricted Stock Unit had the
Restricted Stock Unit been an issued and outstanding Share of Common Stock on
the record date for the dividend or distribution. Such accrued dividend
equivalents (i) will vest and become payable upon the same terms and at the same
time of settlement as the Restricted Stock Units to which they relate, and
(ii) will be denominated and payable solely in cash. Dividend equivalent
payments, at settlement, will be net of applicable federal, state, local and
foreign income and social insurance withholding taxes (subject to Section 8).

(b)    Adjustments. The number of Restricted Stock Units (including electively
deferred 409A RSUs) credited to the Grantee shall be subject to adjustment by
the Company, in accordance with Section 13 of the Plan, in order to preserve
without enlarging the Grantee’s rights with respect to such Restricted Stock
Units. Any such adjustment shall be made taking into account any crediting of
cash dividend equivalents to the Grantee under Section 7(a) in connection with
such transaction or event. In the case of an extraordinary cash dividend, the
Committee may determine to adjust Grantee’s Restricted Stock Units under this
Section 7(b) in lieu of crediting cash dividend equivalents under Section 7(a).
Restricted Stock Units credited to the Grantee as a result of an adjustment
shall be subject to the same forfeiture and settlement terms as applied to the
related Restricted Stock Units prior to the adjustment.

8.    Responsibility for Taxes and Withholding. Regardless of any action the
Company, any of its Subsidiaries and/or the Grantee’s employer takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”), the Grantee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and may exceed the amount actually withheld
by the Company or any of its affiliates. The Grantee further acknowledges that
the Company and/or its Subsidiaries (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including, but not limited to, the grant or
vesting of the Restricted Stock Units, the delivery of Shares, the subsequent
sale of Shares acquired pursuant to such delivery and the receipt of any
dividends and/or dividend equivalents; and (ii) do not commit to and are under
no obligation to structure the terms of any award to reduce or eliminate the
Grantee’s liability for Tax-Related Items or achieve any particular tax result.
Further, if the Grantee becomes subject to tax in more than one jurisdiction
between the Grant Date and the date of any relevant taxable event, the Grantee
acknowledges that the Company and/or its Subsidiaries may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or its Subsidiaries to satisfy all

 

11



--------------------------------------------------------------------------------

Tax-Related Items. In this regard, the Grantee authorizes the Company and/or its
Subsidiaries, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:

(a)    withholding from the Grantee’s wages or other cash compensation paid to
the Grantee by the Company and/or its Subsidiaries; or

(b)    withholding in Shares to be delivered upon settlement; or

(c)    withholding from dividend equivalent payments (payable in cash) related
to the Shares to be delivered at settlement.

To avoid negative accounting treatment, the Company and/or its Subsidiaries may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Grantee is deemed to have been issued the full number of Shares
attributable to the awarded Restricted Stock Units, notwithstanding that a
number of Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Grantee’s participation in the Plan.

Finally, the Grantee shall pay to the Company and/or its Subsidiaries any amount
of Tax-Related Items that the Company and/or its Subsidiaries may be required to
withhold or account for as a result of the Grantee’s participation in the Plan
that are not satisfied by the means previously described. The Company may refuse
to issue or deliver the Shares if the Grantee fails to comply with the Grantee’s
obligations in connection with the Tax-Related Items.

9.    Code Section 409A.

(a)    General. Payments made pursuant to this Agreement are intended to be
exempt from Section 409A of the Code or to otherwise comply with Section 409A of
the Code. Accordingly, other provisions of the Plan or this Agreement
notwithstanding, the provisions of this Section 9 will apply in order that the
Restricted Stock Units, and related dividend equivalents and any other related
rights, will be exempt from or otherwise comply with Code Section 409A. In
addition, the Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Agreement to ensure that all Restricted Stock Units, and
related dividend equivalents and any other related rights, are exempt from or
otherwise comply, and in operation comply, with Code Section 409A (including,
without limitation, the avoidance of penalties thereunder). Other provisions of
the Plan and this Agreement notwithstanding, the Company makes no
representations that the Restricted Stock Units, and related dividend
equivalents and any other related rights, will be exempt from or avoid any
penalties that may apply under Code Section 409A, makes no undertaking to
preclude Code Section 409A from applying to the Restricted Stock Units and
related dividend equivalents and any other related rights, and will not
indemnify or provide a gross up payment to a Grantee (or his beneficiary) for
any taxes, interest or penalties imposed under Code Section 409A. Other
restrictions and limitations under any deferred compensation plan or general
rules applicable to deferrals apply to electively deferred 409A RSUs and related
dividend equivalents and, if those provisions apply and are compliant with Code
Section 409A, they shall take precedence over inconsistent provisions of this
Section 9.

 

12



--------------------------------------------------------------------------------

(b)    Restrictions on 409A RSUs. In the case of any 409A RSUs, the following
restrictions will apply:

(i)    Separation from Service. Any payment in settlement of the 409A RSUs that
is triggered by a termination of Continuous Status as an Employee or Consultant
or Non-Employee Director (or other termination of employment) hereunder will
occur only if the Grantee has had a “separation from service” within the meaning
of Treasury Regulation § 1.409A-1(h), with such separation from service treated
as the termination for purposes of determining the timing of any settlement
based on such termination.

(ii)    Six-Month Delay Rule. The “six-month delay rule” will apply to 409A RSUs
if these four conditions are met:

(A)    the Grantee has a separation from service (within the meaning of Treasury
Regulation § 1.409A-1(h)) for a reason other than death;

(B)    a payment in settlement is triggered by such separation from service; and

(C)    the Grantee is a “specified employee” under Code Section 409A.

If it applies, the six-month delay rule will delay a settlement of 409A RSUs
triggered by separation from service where the settlement otherwise would occur
within six months after the separation from service, subject to the following:

(D)    any delayed payment shall be made on the date six months and one day
after separation from service;

(E)    during the six-month delay period, accelerated settlement will be
permitted in the event of the Grantee’s death and for no other reason (including
no acceleration upon a Change in Control) except to the extent permitted under
Code Section 409A; and

(F)    any settlement that is not triggered by a separation from service, or is
triggered by a separation from service but would be made more than six months
after separation (without applying this six-month delay rule), shall be
unaffected by the six-month delay rule.

(c)    Other Compliance Provisions. The following provisions apply to Restricted
Stock Units:

(i)    Each tranche of Restricted Stock Units (including dividend equivalents
accrued thereon) that potentially could vest at or following a Determination
Date under Section 2 shall be deemed a separate payment for purposes of Code
Section 409A.

(ii)    The settlement of 409A RSUs may not be accelerated by the Company except
to the extent permitted under Code Section 409A. The

 

13



--------------------------------------------------------------------------------

Company may, however, accelerate vesting (i.e., may waive the risk of forfeiture
tied to termination of the Grantee’s Continuous Status as an Employee or
Consultant or Non-Employee Director) of 409A RSUs, without changing the
settlement terms of such 409A RSUs.

(iii)    It is understood that Good Reason for purposes of this Agreement is
limited to circumstances that qualify under Treasury Regulation
§ 1.409A-1(n)(2).

(iv)    Any restriction imposed on 409A RSUs hereunder or under the terms of
other documents solely to ensure compliance with Code Section 409A shall not be
applied to a Restricted Stock Unit that is not a 409A RSU except to the extent
necessary to preserve the status of such Restricted Stock Unit as not being a
“deferral of compensation” under Code Section 409A.

(v)    If any mandatory term required for 409A RSUs or other RSUs, or related
dividend equivalents or other related rights, to avoid tax penalties under Code
Section 409A is not otherwise explicitly provided under this document or other
applicable documents, such term is hereby incorporated by reference and fully
applicable as though set forth at length herein.

(vi)    In the case of any settlement of Restricted Stock Units during a
specified period following the Determination Date or other date triggering a
right to settlement, the Grantee shall have no influence (other than permitted
deferral elections) on any determination as to the tax year in which the
settlement will be made.

(vii)    In the case of any Restricted Stock Unit that is not a 409A RSU, if the
circumstances arise constituting a Disability but termination of the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director has not
in fact resulted immediately without an election by the Grantee, then only the
Company or a Subsidiary may elect to terminate the Grantee’s Continuous Status
as an Employee or Consultant or Non-Employee Director due to such Disability.

(viii)    If the Company has a right of setoff that could apply to a 409A RSU,
such right may only be exercised at the time the 409A RSU would have been
settled, and may be exercised only as a setoff against an obligation that arose
not more than 30 days before and within the same year as the settlement date if
application of such setoff right against an earlier obligation would not be
permitted under Code Section 409A.

(ix)    Any election to defer settlement of Restricted Stock Units must comply
with the election timing rules under Code Section 409A.

10.    Deferral. If permitted by the Administrator, the issuance of the Shares
issuable with respect to the Restricted Stock Units may be deferred upon such
terms and conditions as determined by the Administrator, subject to the
Administrator’s determination that any such right of deferral or any term
thereof complies with applicable laws or regulations in effect from time

 

14



--------------------------------------------------------------------------------

to time, including but not limited to Section 409A of the Code and the Employee
Retirement Income Security Act of 1974, as amended. Shares issuable with respect
to electively deferred 409A RSUs, and related dividend equivalents, shall remain
subject to the terms and conditions of this Agreement, and for this purpose
shall be considered rights related to the 409A RSUs, to the extent applicable
and not otherwise superseded by any deferred compensation plan or general rules
applicable to electively deferred 409A RSUs, until such 409A RSUs are settled
and the Shares issued, including but not limited to Sections 5, 6(d), 7, 8, 9,
11, 12, 13, 14, 15 and 16 of this Agreement.

11.    No Effect on Employment or Rights under Plan. Nothing in the Plan or this
Agreement shall confer upon the Grantee the right to continue in the employment
of the Company or any Subsidiary or affect any right which the Company or any
Subsidiary may have to terminate the employment of the Grantee regardless of the
effect of such termination of employment on the rights of the Grantee under the
Plan or this Agreement. If the Grantee’s employment is terminated for any reason
whatsoever (and whether lawful or otherwise), he will not be entitled to claim
any compensation for or in respect of any consequent diminution or extinction of
his rights or benefits (actual or prospective) under this Agreement or any Award
or otherwise in connection with the Plan. The rights and obligations of the
Grantee under the terms of his employment with the Company or any Subsidiary
will not be affected by his participation in the Plan or this Agreement, and
neither the Plan nor this Agreement form part of any contract of employment
between the Grantee and the Company or any Subsidiary. The granting of Awards
under the Plan is entirely at the discretion of the Administrator, and the
Grantee shall not in any circumstances have any right to be granted an Award.

12.    Governing Laws. This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida.

13.    Successors; Severability; Entire Agreement; Headings. This Agreement
shall inure to the benefit of, and be binding upon, the Company and the Grantee
and their heirs, legal representatives, successors and permitted assigns. In the
event that any one or more of the provisions or portion thereof contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, the same shall not invalidate or otherwise affect
any other provisions of this Agreement, and this Agreement shall be construed as
if the invalid, illegal or unenforceable provision or portion thereof had never
been contained herein. Subject to the terms and conditions of the Plan, any
rules adopted by the Company or the Administrator and applicable to this
Agreement and the terms of any elective deferral of the Grantee applicable to
the Restricted Stock Units, which are incorporated herein by reference, this
Agreement expresses the entire understanding and agreement of the parties hereto
with respect to such terms, restrictions and limitations. Section headings used
herein are for convenience of reference only and shall not be considered in
construing this Agreement.

 

15



--------------------------------------------------------------------------------

14.    Grantee Acknowledgements and Consents.

(a)    Grantee Consent. By accepting this Agreement electronically, the Grantee
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this Section 14(a). The Grantee is not
obliged to consent to such collection, use, processing and transfer of personal
data; however, failure to provide the consent may affect the Grantee’s ability
to participate in the Plan. The Company and its subsidiaries hold, for the
purpose of managing and administering the Plan, certain personal information
about the Grantee, including the Grantee’s name, home address and telephone
number, date of birth, social security number or other Grantee identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, and details of all options or any other entitlement to
Shares of Common Stock awarded, canceled, purchased, vested, unvested or
outstanding in the Grantee’s favor (“Data”). The Company and/or its subsidiaries
will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of the Grantee’s participation in
the Plan and the Company and/or any of its subsidiaries may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, in countries that
may have different data privacy laws and protections than the Grantee’s country,
such as the United States. By accepting this Agreement electronically, the
Grantee authorizes them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing the Grantee’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of Shares on the Grantee’s behalf to a broker or
other third party with whom the Grantee may elect to deposit any Shares acquired
pursuant to the Plan. The Grantee may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Administrator; however, withdrawing consent may affect the
Grantee’s ability to participate in the Plan.

(b)    Voluntary Participation. The Grantee’s participation in the Plan is
voluntary. The value of the Restricted Stock Units is an extraordinary item of
compensation. Unless otherwise expressly provided in a separate agreement
between the Grantee and the Company or a Subsidiary, the Restricted Stock Units
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

(c)    Electronic Delivery and Acceptance. BY ACCEPTING THIS AGREEMENT
ELECTRONICALLY, THE GRANTEE HEREBY CONSENTS TO ELECTRONIC DELIVERY OF THE PLAN,
THE PROSPECTUS FOR THE PLAN AND OTHER DOCUMENTS RELATED TO THE PLAN
(COLLECTIVELY, THE “PLAN DOCUMENTS”). THE COMPANY WILL DELIVER THE PLAN
DOCUMENTS ELECTRONICALLY TO THE GRANTEE BY E-MAIL, BY POSTING SUCH DOCUMENTS ON
ITS INTRANET WEBSITE OR BY ANOTHER MODE OF ELECTRONIC DELIVERY AS DETERMINED BY
THE COMPANY IN ITS SOLE DISCRETION. BY ACCEPTING THIS AGREEMENT ELECTRONICALLY,
THE GRANTEE CONSENTS AND AGREES THAT SUCH PROCEDURES AND DELIVERY MAY BE
EFFECTED BY A BROKER OR THIRD PARTY ENGAGED BY THE COMPANY TO PROVIDE
ADMINISTRATIVE SERVICES RELATED

 

16



--------------------------------------------------------------------------------

TO THE PLAN. BY ACCEPTING THIS AGREEMENT ELECTRONICALLY, THE GRANTEE HEREBY
CONSENTS TO ANY AND ALL PROCEDURES THE COMPANY HAS ESTABLISHED OR MAY ESTABLISH
FOR ANY ELECTRONIC SIGNATURE SYSTEM FOR DELIVERY AND ACCEPTANCE OF ANY PLAN
DOCUMENTS, INCLUDING THIS AGREEMENT, THAT THE COMPANY MAY ELECT TO DELIVER AND
AGREES THAT HIS ELECTRONIC SIGNATURE IS THE SAME AS, AND WILL HAVE THE SAME
FORCE AND EFFECT AS, HIS MANUAL SIGNATURE. THE COMPANY WILL SEND TO THE GRANTEE
AN E-MAIL ANNOUNCEMENT WHEN THE PLAN DOCUMENTS ARE AVAILABLE ELECTRONICALLY FOR
THE GRANTEE’S REVIEW, DOWNLOAD OR PRINTING AND WILL PROVIDE INSTRUCTIONS ON
WHERE THE PLAN DOCUMENTS CAN BE FOUND. UNLESS OTHERWISE SPECIFIED IN WRITING BY
THE COMPANY, THE GRANTEE WILL NOT INCUR ANY COSTS FOR RECEIVING THE PLAN
DOCUMENTS ELECTRONICALLY THROUGH THE COMPANY’S COMPUTER NETWORK. THE GRANTEE
WILL HAVE THE RIGHT TO RECEIVE PAPER COPIES OF ANY PLAN DOCUMENT BY SENDING A
WRITTEN REQUEST FOR A PAPER COPY TO THE ADMINISTRATOR. THE GRANTEE’S CONSENT TO
ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS WILL BE VALID AND REMAIN EFFECTIVE
UNTIL THE EARLIER OF (i) THE TERMINATION OF THE GRANTEE’S PARTICIPATION IN THE
PLAN AND (ii) THE WITHDRAWAL OF THE GRANTEE’S CONSENT TO ELECTRONIC DELIVERY AND
ACCEPTANCE OF THE PLAN DOCUMENTS. THE COMPANY ACKNOWLEDGES AND AGREES THAT THE
GRANTEE HAS THE RIGHT AT ANY TIME TO WITHDRAW HIS CONSENT TO ELECTRONIC DELIVERY
AND ACCEPTANCE OF THE PLAN DOCUMENTS BY SENDING A WRITTEN NOTICE OF WITHDRAWAL
TO THE ADMINISTRATOR. IF THE GRANTEE WITHDRAWS HIS CONSENT TO ELECTRONIC
DELIVERY AND ACCEPTANCE, THE COMPANY WILL RESUME SENDING PAPER COPIES OF THE
PLAN DOCUMENTS WITHIN TEN (10) BUSINESS DAYS OF ITS RECEIPT OF THE WITHDRAWAL
NOTICE. BY ACCEPTING THIS AGREEMENT ELECTRONICALLY, THE GRANTEE ACKNOWLEDGES
THAT HE IS ABLE TO ACCESS, VIEW AND RETAIN AN E-MAIL ANNOUNCEMENT INFORMING THE
GRANTEE THAT THE PLAN DOCUMENTS ARE AVAILABLE IN EITHER HTML, PDF OR SUCH OTHER
FORMAT AS THE COMPANY DETERMINES IN ITS SOLE DISCRETION.

(d)    Unfunded Plan. The Grantee acknowledges and agrees that any rights of the
Grantee relating to the Grantee’s Restricted Stock Units and related dividend
equivalents and any other related rights shall constitute bookkeeping entries on
the books of the Company and shall not create in the Grantee any right to, or
claim against, any specific assets of the Company or any Subsidiary, nor result
in the creation of any trust or escrow account for the Grantee. With respect to
the Grantee’s entitlement to any payment hereunder, the Grantee shall be a
general creditor of the Company.

15.    Additional Acknowledgements. By accepting this Agreement electronically,
the Grantee and the Company agree that the Restricted Stock Units are granted
under and governed by the terms and conditions of the Plan and this Agreement.
The Grantee has reviewed in its entirety the prospectus that summarizes the
terms of the Plan and this Agreement, has had an opportunity to request a copy
of the Plan in accordance with the procedure described in the prospectus, has
had an opportunity to obtain the advice of counsel prior to electronically

 

17



--------------------------------------------------------------------------------

accepting this Agreement and fully understands all provisions of the Plan and
this Agreement. The Grantee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
relating to the Plan and this Agreement.

16.    Country Appendix. Notwithstanding any provision of this Agreement to the
contrary, this Restricted Stock Unit grant and any Shares issued pursuant to
this Agreement shall be subject to the applicable terms and provisions as set
forth in the Country Appendix attached hereto and incorporated herein, if any,
for the Grantee’s country of residence (and country of employment or engagement
as a Consultant, if different).

Acceptance by the Grantee

By selecting the “I accept” box on the website of the Company’s administrative
agent, the Grantee acknowledges acceptance of, and consents to be bound by, the
Plan and this Agreement and any other rules, agreements or other terms and
conditions incorporated herein by reference.

COUNTRY APPENDIX

ADDITIONAL TERMS AND CONDITIONS TO RESTRICTED STOCK UNIT AWARD AGREEMENT

This Country Appendix (“Appendix”) includes the following additional terms and
conditions that govern the Grantee’s Stock Award for all Grantees that reside
and/or work outside of the United States and outside of the European Union.

Notifications

This Country Appendix also includes information regarding exchange controls and
certain other issues of which the Grantee should be aware with respect to the
Grantee’s participation in the Plan. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
October 2017. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that the Grantee not rely on the information in
this Country Appendix as the only source of information relating to the
consequences of the Grantee’s participation in the Plan because the information
may be out of date at the time that the Restricted Stock Units vest, or Shares
are delivered in settlement of the Restricted Stock Units, or the Grantee sells
any Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and none of the Company, its
Subsidiaries, nor the Administrator is in a position to assure the Grantee of a
particular result. Accordingly, the Grantee is advised to seek appropriate
professional advice as to how the relevant laws in the Grantee’s country of
residence and/or work may apply to the Grantee’s situation.

Finally, if the Grantee transfers employment after the Grant Date, or is
considered a resident of another country for local law purposes following the
Grant Date, the notifications contained herein may not be applicable to the
Grantee, and the Administrator shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to the
Grantee.

 

18



--------------------------------------------------------------------------------

Terms and Conditions Applicable to All Non-U.S. Jurisdictions

English Language. The Grantee acknowledges and agrees that it is the Grantee’s
express intent that this Agreement, the Plan and all other documents, rules,
procedures, forms, notices and legal proceedings entered into, given or
instituted pursuant to the Stock Award, be drawn up in English. If the Grantee
has received this Agreement, the Plan or any other rules, procedures, forms or
documents related to the Stock Award translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.

Repatriation; Compliance with Laws. The Grantee agrees, as a condition of the
grant of the Stock Award, to repatriate all payments attributable to the Award
and/or cash acquired under the Plan (including, but not limited to, dividends,
dividend equivalents, and any proceeds derived from the sale of the Shares
acquired pursuant to the Agreement) in accordance with all foreign exchange
rules and regulations applicable to the Grantee. The Company and the
Administrator reserve the right to impose other requirements on the Grantee’s
participation in the Plan, on the Restricted Stock Units and on any Shares
acquired or cash payments made pursuant to the Agreement, to the extent the
Company, its Subsidiaries or the Administrator determines it is necessary or
advisable in order to comply with local law or to facilitate the administration
of the Plan, and to require the Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing. Finally, the
Grantee agrees to take any and all actions as may be required to comply with the
Grantee’s personal legal and tax obligations under all laws, rules and
regulations applicable to the Grantee.

Commercial Relationship. The Grantee expressly recognizes that the Grantee’s
participation in the Plan and the Company’s Stock Award grant does not
constitute an employment relationship between the Grantee and the Company. The
Grantee has been granted Stock Awards as a consequence of the commercial
relationship between the Company and the Company’s Subsidiary that employs the
Grantee, and the Company’s Subsidiary is the Grantee’s sole employer. Based on
the foregoing, (a) the Grantee expressly recognizes the Plan and the benefits
the Grantee may derive from participation in the Plan do not establish any
rights between the Grantee and the Subsidiary that employs the Grantee, (b) the
Plan and the benefits the Grantee may derive from participation in the Plan are
not part of the employment conditions and/or benefits provided by the Subsidiary
that employs the Grantee, and (c) any modifications or amendments of the Plan by
the Company or the Administrator, or a termination of the Plan by the Company,
shall not constitute a change or impairment of the terms and conditions of the
Grantee’s employment with the Subsidiary that employs the Grantee.

Private Placement. The grant of the Stock Award is not intended to be a public
offering of securities in the Grantee’s country of residence and/or employment
but instead is intended to be a private placement. As a private placement, the
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and the grant of the Stock Award is not subject to the supervision
of the local securities authorities.

 

19



--------------------------------------------------------------------------------

Additional Acknowledgements. The GRANTEE also acknowledges and agrees to the
following:

 

  •   The grant of the Stock Award is voluntary and occasional and does not
create any contractual or other right to receive future grants of Stock Awards
or benefits in lieu of the Stock Award even if Stock Awards have been granted
repeatedly in the past.

 

  •   The future value of the Shares and any related dividend equivalents is
unknown and cannot be predicted with certainty.

 

  •   No claim or entitlement to compensation or damages arises from the
forfeiture of the Stock Award or any of the Restricted Stock Units or related
dividend equivalents, the termination of the Plan, or the diminution in value of
the Restricted Stock Units or Shares, and the Grantee irrevocably releases the
Company, its Subsidiaries, the Administrator and their affiliates from any such
claim that may arise.

 

  •   None of the Company, its Subsidiaries, nor the Administrator is providing
any tax, legal or financial advice or making any recommendations regarding the
Grantee’s participation in the Plan, the grant, vesting or settlement of the
Grantee’s Restricted Stock Units, or the Grantee’s acquisition or sale of the
Shares delivered in settlement of the Restricted Stock Units. The Grantee is
hereby advised to consult with his own personal tax, legal and financial
advisors regarding his participation in the Plan before taking any action
related to the Plan.

Terms and Conditions Applicable to Canada

Settlement in Shares. Notwithstanding anything to the contrary in the Agreement,
Appendix or the Plan, the Stock Award shall be settled only in Shares of the
Company (and may not be settled in cash).

Securities Law Information. The Grantee is permitted to sell Shares acquired
through the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (i.e., the New
York Stock Exchange).

Use of English Language. The Grantee acknowledges and agrees that it is the
Grantee’s express wish that this Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English. Les parties
reconnaissent avoir souhaité expressément que la convention ainsi les notices et
la documentation juridique fournis ou mis en œuvre ou institués directement ou
indirectement, relativement aux présentes, soient rédigés en anglais.

Tax Reporting Information. The Grantee is required to report any foreign
property (including

 

20



--------------------------------------------------------------------------------

Shares acquired under the Plan) to the Canada Revenue Agency on Form T1135
(Foreign Income Verification Statement) if the total cost of the Grantee’s
foreign property exceeds C$100,000 at any time in the year. The form must be
filed by April 30th of the following year. Foreign property also includes
unvested Restricted Stock Units (generally at nil cost) if the C$100,000 cost
threshold is exceeded because of other foreign specified property. The Grantee
should consult with his or her personal tax advisor to determine his or her
reporting requirements.

Terms and Conditions Applicable to China

Satisfaction of Regulatory Obligations. If the Grantee is a national of the
Peoples’ Republic of China (“PRC”), this Restricted Stock Unit grant is subject
to additional terms and conditions, as determined by the Company in its sole
discretion, in order for the Company to obtain the applicable approvals from the
PRC State Administration of Foreign Exchange (“SAFE”) to permit the operation of
the Plan in accordance with applicable PRC exchange control laws and
regulations.

Immediate Sale of Shares. If the Grantee is a PRC national, he or she may be
required to immediately sell all Shares acquired upon vesting of the Restricted
Stock Units (in which case, this Appendix shall give the Company the authority
to issue sales instructions on the Grantee’s behalf). The Grantee agrees to sign
any additional agreements, forms and/or consents that reasonably may be
requested by the Company (or the Company’s designated brokerage firm) to
effectuate the sale of the Shares (including, without limitation, as to the
transfer of the sale proceeds and other exchange control matters noted below)
and shall otherwise cooperate with the Company with respect to such matters. The
Grantee acknowledges that neither the Company nor the designated brokerage firm
is under any obligation to arrange for such sale of Shares at any particular
price (it being understood that the sale will occur in the market) and that
broker’s fees and similar expenses may be incurred in any such sale. In any
event, when the Shares are sold, the sale proceeds, less any tax withholding,
any broker’s fees or commissions, and any similar expenses of the sale will be
remitted to the Grantee in accordance with applicable exchange control laws and
regulations.

Exchange Control Restrictions. The Grantee understands and agrees that, if the
Grantee is subject to exchange control laws in China, the Grantee will be
required immediately to repatriate to China the proceeds from the sale of any
Shares acquired under the Plan. The Grantee further understands that such
repatriation of proceeds may need to be effected through a special bank account
established by the Company in China, and he or she hereby consents and agrees
that proceeds from the sale of Shares acquired under the Plan may be transferred
to such account by the Company on his or her behalf prior to being delivered to
the Grantee and that no interest shall be paid with respect to funds held in
such account. The proceeds may be paid to the Grantee in U.S. dollars or local
currency at the Company’s discretion. If the proceeds are paid in U.S. dollars,
the Grantee understands that a U.S. dollar bank account in China must be
established and maintained so that the proceeds may be deposited into such
account. If the proceeds are paid in local currency, the Grantee acknowledges
that the Company is under no obligation to secure any particular exchange
conversion rate and that the Company may face delays in converting the proceeds
to local currency due to exchange control restrictions. The Grantee agrees to
bear any currency fluctuation risk between the time the Shares are sold and the
net proceeds are converted

 

21



--------------------------------------------------------------------------------

into local currency and distributed to the Grantee. The Grantee further agrees
to comply with any other requirements that may be imposed by the Company in the
future in order to facilitate compliance with exchange control requirements in
China.

Administration. The Company shall not be liable for any costs, fees, lost
interest or dividends or other losses the Grantee may incur or suffer resulting
from the enforcement of the terms of this Appendix or otherwise from the
Company’s operation and enforcement of the Plan, the Agreement and the Stock
Award in accordance with Chinese law including, without limitation, any
applicable SAFE rules, regulations and requirements.

Notifications Applicable to Hong Kong

Nature of Plan. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

IMPORTANT NOTICE. WARNING: The Agreement, the Plan and all other materials
pertaining to the Plan have not been reviewed by any regulatory authority in
Hong Kong. The Grantee understands that the Grantee is hereby advised to
exercise caution in relation to the offering thereunder and that if the Grantee
has any doubts about any of the contents of the aforementioned materials, the
Grantee should obtain independent professional advice.

Notifications Applicable to Malaysia

Director Reporting Requirement. If the Grantee is a director of the local
affiliate in Malaysia, the Grantee has an obligation to notify the local
affiliate in Malaysia in writing: (i) when the Grantee is granted a Stock Award
under the Plan, (ii) when the Grantee’s Restricted Stock Units are settled and
the Grantee receives Shares, (iii) when Shares are sold or (iv) when there is an
event giving rise to a change with respect to the Grantee’s interest in the
Company. The Grantee must provide this notification within 14 days of the date
the interest is acquired or disposed of or the occurrence of the event giving
rise to the change to enable the local affiliate in Malaysia to comply with the
relevant requirements of the Malaysian authorities. The Malaysian Companies Act
prescribes criminal penalties for directors who fail to provide such notice.

Notifications Applicable to Mexico

Commercial Relationship. The Grantee expressly acknowledges that the Grantee’s
participation in the Plan and the Company’s grant of the Stock Award does not
constitute an employment relationship between the Grantee and the Company. The
Grantee has been granted the Stock Award as a consequence of the commercial
relationship between the Company and the Subsidiary in Mexico that employs the
Grantee, and the Company’s Subsidiary in Mexico is the Grantee’s sole employer.
Based on the foregoing: (a) the Grantee expressly acknowledges that the Plan and
the benefits derived from participation in the Plan do not establish any rights
between the Grantee and the Subsidiary in Mexico that employs the Grantee;
(b) the Plan and the benefits derived from participation in the Plan are not
part of the employment conditions and/or benefits provided by the Subsidiary in
Mexico that employs the Grantee; and (c) any modifications or amendments of the
Plan or benefits granted thereunder by the Company, or a termination of the Plan
by the Company, shall not constitute a change or impairment of the terms and
conditions of the Grantee’s employment with the Subsidiary in Mexico that
employs the Grantee.

 

22



--------------------------------------------------------------------------------

Extraordinary Item of Compensation. The Grantee expressly recognizes and
acknowledges that the Grantee’s participation in the Plan is a result of the
discretionary and unilateral decision of the Company, as well as the Grantee’s
free and voluntary decision to participate in the Plan in accordance with the
terms and conditions of the Plan, the Agreement and this Appendix. As such, the
Grantee acknowledges and agrees that the Company, in its sole discretion, may
amend and/or discontinue the Grantee’s participation in the Plan at any time and
without any liability. The value of the Restricted Stock Units is an
extraordinary item of compensation outside the scope of the Grantee’s employment
contract, if any. The Restricted Stock Units are not part of the Grantee’s
regular or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits, or any similar payments, which are the exclusive
obligations of the Company’s Subsidiary in Mexico that employs the Grantee.

Notifications Applicable to Singapore

Chief Executive Officer and Director Notification Obligation. The Grantee
acknowledges that if he / she is the Chief Executive Office (“CEO”) or a a
director or shadow director of a Subsidiary in Singapore, the Grantee is subject
to certain notification requirements under the Singapore Companies Act. Among
these requirements is an obligation to notify the Subsidiary in Singapore in
writing when the Grantee receives an interest (e.g., Restricted Stock Units,
Shares) in the Company. In addition, the Grantee acknowledges that he / she must
notify the Subsidiary in Singapore when he / she sells Shares. These
notifications must be made within two days of acquiring or disposing of an
interest in the Company. In addition, the Grantee acknowledges that he / she
must make a notification of the Grantee’s interest in the Company within two
days of becoming the CEO or a director.

Securities Law Information. The Restricted Stock Unit are being granted to
grantees pursuant to the “Qualifying Person” exemption under section 273(1)(f)
of the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The
Plan has not been lodged or registered as a prospectus with the Monetary
Authority of Singapore. The Grantee should note that the Restricted Stock Units
are subject to section 257 of the SFA and the Grantee will not be able to make
(i) any subsequent sale of the Shares in Singapore or (ii) any offer of such
subsequent sale of Shares subject to the Restricted Stock Units in Singapore,
unless such sale or offer is made pursuant to the exemptions under Part XIII
Division 1 Subdivision (4) (other than section 280) of the SFA.

Notifications Applicable to Taiwan

Securities Law Information. The offer to participate in the Plan is available
only for employees of the Company and its Subsidiaries. The offer to participate
in the Plan is not a public offer of securities by a Taiwanese company.
Therefore, it is not subject to registration in Taiwan.

 

23